t c no united_states tax_court metro leasing and development_corporation east bay chevrolet company a corporation petitioner v commissioner of internal revenue respondent docket nos filed date in an earlier opinion we decided that p permitted its earnings to accumulate beyond the reasonable needs of its business secs i r c there remains however a dispute concerning the computation of the accumulated_earnings_tax p contends alternatively that r failed to reduce p’s accumulated_earnings_tax base by the following amounts deferred tax attributable to installment_sale proceeds to be received by p in tax years after the amount of the income_tax deficiency determined by respondent which remains contested by p and for which p has made payment after filing its petition and the difference between the amount of tax_liability reported on p’s return and the amount of tax that would have been due on p’s net_capital_gain this opinion supplements a previously released opinion metro leasing dev corp east bay chevrolet co a corporation v commissioner tcmemo_2001_119 -- - all three reductions proposed by p require our interpretation of sec_535 i r c proposed reductions and involve the interpretation of sec_535 i r c and sec_1_535-2 income_tax regs reduction involves sec_535 i r c reductions and present questions of first impression with respect to reduction this court’s decision on the issue was reversed by the court_of_appeals for the fifth circuit in 853_f2d_1275 5th cir revg on this point tcmemo_1987_296 if we follow the holding of the court_of_appeals p would be entitled to a reduction for the paid but still contested income_tax deficiency r urges this court not to follow the holding of the court_of_appeals held this court will not follow the holding of court_of_appeals on this point in rutter rex held further sec_535 i r c and underlying regulations are interpreted and r’s computation of p’s accumulated_earnings_tax liability is correct william l raby for petitioner kathryn k vetter for respondent supplemental opinion gerber judge in an earlier opinion we decided that petitioner permitted its earnings to accumulate beyond the ' on date this court filed a memorandum findings_of_fact and opinion metro leasing dev corp east bay chevrolet co a corporation v commissioner tcmemo_2001_119 in two consolidated cases docket nos and stating that decisions would be entered pursuant to rule of the court’s rules_of_practice and procedure in both docket numbers on date in docket no respondent’s computation for entry of decision together with a proposed decision document was filed on date by order of this court the consolidated cases at docket no and docket no were severed on date a decision was entered in docket no reasonable needs of its business see secs metro leasing dev corp v commissioner tcmemo_2001_119 we also decided the amount of reasonable_compensation for petitioner’s officers to reflect our holding and to adjust for agreed items the parties were required to compute the amount of resulting income_tax and accumulated_earnings_tax liabilities pursuant to rule computation procedures the parties in docket no disagree about the computation of the accumulated_earnings_tax liability that tax_liability is computed by applying the accumulated_earnings_tax rate to a corporation’s accumulated_taxable_income accumulated_taxable_income is computed by making certain adjustments to taxable_income respondent computed a proposed accumulated_earnings_tax liability of dollar_figure and petitioner disagreed contending that three additional adjustments should be made to respondent’s computation if any of petitioner’s proposed adjustments are sustained the resulting accumulated_earnings_tax liability would be within a range of amounts from zero to dollar_figure petitioner argues that in computing accumulated_taxable_income respondent failed to reduce taxable_income by the all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated q4e- following items income_tax attributable to unrealized and unrecognized installment_sale proceeds if correct this adjustment would result in no accumulated_earnings_tax liability the amount of the income_tax deficiency either determined by respondent or decided by this court resulting in no liability or dollar_figure in accumulated_earnings_tax respectively and an increased reduction under sec_535 if any accumulated_earnings_tax liability results after our consideration of proposed adjustments and i tax_liability on installment_sale income to be received in years after sec_531 imposes a tax on a corporate taxpayer’s accumulated_taxable_income accumulated_taxable_income is computed by making certain adjustments to a corporate taxpayer’s taxable_income sec_535 in particular sec_535 permits a deduction for federal_income_tax accrued during the taxable_year in approaching this deduction petitioner argues that its tax_liability on unrealized and unrecognized installment_sale income had accrued this issue is one of first impression in the context of computing accumulated_taxable_income during its tax_year petitioner sold improved real_property the gross_profit from the sale was dollar_figure - - petitioner reported the sale under the installment_method under that method a taxpayer reports the taxable_portion of each installment in the year received petitioner received dollar_figure in installments for of which only dollar_figure was included in income by petitioner on its federal_income_tax return petitioner deferred the inclusion in income of the remainder of the dollar_figure installment_sale gross_profit until future installments were paid received in arguing that the tax on future installment income had accrued petitioner relies on sec_1_535-2 income_tax regs that regulation contains the following elaboration on the deduction as being for taxes accrued during the taxable_year regardless of whether the corporation uses an accrual_method of accounting the cash_receipts_and_disbursements_method or any other allowable method_of_accounting petitioner’s federal return contains the notation that it uses the accrual_method of accounting for tax purposes with respect to the real_estate sale however petitioner elected the installment_method petitioner reflected an amount in excess of dollar_figure in connection with the installment_sale as deferred income taxes a current_liability on the balance_sheet which was part of its return in addition for financial reporting purposes petitioner included the deferred installment_sale income in its income however no part of the income that may be realized from subsequent years’ installments was included in petitioner’s federal_income_tax base -- - according to petitioner the quoted phrase changes all taxpayers’ methods of reporting income for purposes of sec_535 to the accrual_method petitioner contends that the phrase regardless of whether the corporation uses an accrual_method of accounting the cash_receipts_and_disbursements_method or any other allowable method_of_accounting modifies the statutory phrase taxes accrued during the taxable_year in other words petitioner argues that the taxes that accrued during the year should include future years’ installment_sale income as though petitioner had reported the entire sale under the accrual_method for computing the accrued tax in the manner proposed by petitioner would result in no accumulated_taxable_income and therefore no accumulated_earnings_tax liability respondent disagrees with petitioner and points out that the language of sec_1_535-2 income_tax regs was not intended to change petitioner’s method for reporting income from the installment to the accrual_method in that regard respondent contends that sec_535 and the underlying regulation concern the amount of tax that accrued during the taxable_year respondent also contends that petitioner’s post- installment_sale income does not meet the well-established standard for accrual of the income and or tax during petitioner’s federal tax_year - we agree with respondent the regulation permits petitioner to deduct its tax_liability which had accrued but had not been paid_by the end of the regulation does not change petitioner’s tax_accounting method for reporting income respondent’s interpretation of the regulation would result in equal treatment for corporate taxpayers with respect to the accrual of a tax_liability for the year s under consideration petitioner’s interpretation for purposes of computing accumulated_taxable_income would place all taxpayers on the accrual_method for reporting income we find petitioner’s approach to be inherently inconsistent with and contradictory to the statutory scheme especially when considered in the factual context of this case in that regard petitioner seeks the benefit of a reduction attributable to tax on unrealized installment_sale income in computing accumulated for example under the cash_method a taxpayer’s tax_liability would not be deductible until such time as it is paid under respondent’s interpretation a cash_basis taxpayer would be entitled to deduct unpaid but established accrued income_tax_liability that but for payment had accrued during the taxable_year under petitioner’s interpretation of the statute its sales transaction would have to be treated as an accrual_method transaction as though the installment reporting method had not been elected --- - taxable_income petitioner however has not included any portion of that same income in its tax_base for ’ petitioner’s interpretation of the subject regulation does not comport with the sec_535 statutory phrase accrued during the taxable_year in addition the modification of a taxpayer’s overall tax_accounting method does not appear to fit within the regimen of sec_535 the adjustments prescribed by sec_535 and b are designed generally to assure that a corporation’s ‘accumulated taxable income’ reflects more accurately than ‘taxable income’ the amount actually available to the corporation for business purposes 422_us_617 the adjustments provided for in sec_535 increase or decrease taxable_income on an annualized basis to arrive at a base against which to apply the accumulated_earnings_tax of sec_531 for example sec_535 provides fora reduction for taxes accrued during the taxable_year and sec_535 b requires that net_operating_loss deductions from other ’ for example if petitioner had included the income in its tax_base for its taxable_income the starting point for computing accumulated_taxable_income would have been proportionately larger and even after the reduction for the accrued tax on future installment income would have had the potential to result ina larger accumulated_earnings_tax than the dollar_figure computed by respondent in effect petitioner seeks to reduce the accumulated_taxable_income base by the future tax_liability without including the future income in the income accumulation for the tax_year --- - years must be added back the purpose of these adjustments is to find the amount by which income has been allowed to accumulate beyond the needs of the business for a particular tax_year respondent’s interpretation of the regulatory phrase accomplishes that end petitioner’s interpretation on the other hand addresses the question of future tax_liability under established tax_accounting principles for accrual a liability is incurred and or taken into account in the year in which all the events have occurred that establish the fact of the liability see sec_1_461-1 income_tax regs all the events have occurred when the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability id all of the events have not occurred with respect to petitioner’s tax_liability on future years’ installment_sale income accordingly petitioner is not entitled to deduct tax on post-1995 installment_sale income from taxable_income in arriving at accumulated_taxable_income for to the extent that petitioner receives installment income in future years the tax and income would be matched in the same taxable_year and have a direct bearing on whether that income was allowed to accumulate beyond its needs for that future year -- - ii whether a contested income_tax deficiency that has been paid is deductible from taxable_income in arriving at accumulated_taxable_income here again we focus on sec_535 and the underlying regulation in considering whether a contested income_tax deficiency is a tax that accrued during the taxable_year petitioner reported an income_tax_liability of dollar_figure on its corporate federal_income_tax return the dollar_figure was remitted by petitioner during date when it filed its return thereafter respondent determined a deficiency in petitioner’s income_tax and in addition that petitioner was subject_to the accumulated_earnings_tax after the petition was filed and before we issued our opinion petitioner tendered payment of the income_tax deficiency to respondent although petitioner tendered payment it continues to contest the income_tax deficiency the parties disagree with respect to whether any part of the income_tax deficiency should be deducted from taxable_income to arrive at accumulated_taxable_income the base for the accumulated_earnings_tax in making the adjustments to taxable_income to arrive at accumulated_taxable_income respondent deducted the dollar_figure tax_liability reported by petitioner even though the dollar_figure was not paid until after the close of the tax_year in addition to the dollar_figure petitioner argues that the income_tax deficiency either in the amount determined by respondent or decided by the court should also be deducted from taxable_income to reduce the accumulated_earnings_tax base ’ respondent disagrees contending that the income_tax deficiency did not accrue during the taxable_year as reguired by sec_535 because petitioner continues to contest it in support of his argument respondent relies on the well-established standards for accrual the all_events_test contending that a contested tax_liability does not meet that test petitioner relies on the holding in 853_f2d_1275 5th cir revg tcmemo_1987_296 rutter rex the rationale of that case focuses on the word unpaid in sec_1 a taxpayer’s federal_income_tax liability is not deductible in arriving at taxable_income see sec_275 a federal_income_tax liability that accrued during the taxable_year is allowed as a deduction from the tax_base for the accumulated_earnings_tax see sec_535 our j h rutter rex manufacturing co v commissioner opinion t c memo rutter rex was reversed during rutter rex 853_f2d_1275 5th cir we consider in this opinion whether we will follow the holding of the court_of_appeals for the fifth circuit or adhere to our established holding on this question since the reversal this point has not been addressed by this court or any other court any appeal of our decision in these consolidated cases would normally lie with the court_of_appeals for the ninth circuit because petitioner’s principal_place_of_business was in california see sec_7482 b b the court_of_appeals for the ninth circuit has not addressed the question we consider here even though this court may disagree with an appellate court holding that is squarely on point we shall follow the appellate court holding if that court is the venue for appeal see 54_tc_742 affd 445_f2d_985 10th cir -- a income_tax regs ' to reach the conclusion that a contested’ income_tax deficiency that has been paid is deductible within the meaning of sec_535 rutter rex supra pincite we note that the court_of_appeals for the fifth circuit did not invalidate sec_1_535-2 income_tax regs in the process of reaching its holding the factual predicates for the taxpayer in rutter rex and petitioner are substantially identical ’ ‘ the word unpaid appears in the last sentence of the pertinent part of sec_1_535-2 income_tax regs as follows for taxes accrued during the taxable_year regardless of whether the corporation uses an accrual_method of accounting the cash_receipts_and_disbursements_method or any other allowable method_of_accounting in computing the amount of taxes accrued an unpaid tax which is being contested is not considered accrued until the contest is resolved emphasis supplied in its opinion the court_of_appeals acknowledged that the income_tax deficiency remained in controversy even though payment had been proffered accordingly the court was aware that ultimately the taxpayer’s accumulation might not have been subjected to the contested tax_deficiency the taxpayer in rutter rex petitioned this court to contest income and accumulated earning tax deficiencies determined by the commissioner after the filing of the petition and this court’s opinion as to the amount of the income_tax deficiency but prior to the final computation of the accumulated earning tax and the entry of a decision the taxpayer apparently offered to pay the contested income_tax deficiencies see rutter rex f 2d pincite we surmise from the quoted language that the deficiency under consideration in rutter rex had not been assessed likewise in the case we consider continued the court_of_appeals for the fifth circuit emphasized in its rationale that the accumulated_earnings_tax is a penalty tax and thus is to be strictly construed ivan allen co u s pincite s ct pincite due to the special nature of the accumulated_earnings_tax and its focused examination of earnings accumulated in a given year it would be inequitable and inconsistent not to allowa corporation to deduct taxes assessed and attributable for the year at issue even though the corporation may be contesting the taxes as long as the corporation has paid the taxes prior to the final computation of its accumulated_earnings_tax liability rutter rex supra pincite we respectfully disagree with the interpretation of the court_of_appeals for the fifth circuit of sec_1_535-2 income_tax regs that regulation in its amplification of the language tax accrued during the taxable_year is designed to permit a reduction from taxable_income in arriving at accumulated_taxable_income for a tax_liability that had accrued during the taxable_year but had not been paid is unpaid that final caveat of the regulation simply explains that an accrued but unpaid tax_liability may not be used to reduce the base for the accumulated_earnings_tax if the tax is contested the focus of that final caveat is that no deduction is permissible where the liability is contested the court_of_appeals however continued respondent’s computation reflects that petitioner’s payment in the amount of dollar_figure had been paid but not assessed interpreted the term unpaid as the focus of the regulation’s caveat and its controlling condition petitioner argues that the result fashioned by the court_of_appeals in rutter rex is more equitable we observe however that it 1s inconsistent in that it treats a paid but contested deficiency differently from one that is unpaid and contested in either situation there is no way to know whether a taxpayer’s earnings will ultimately bear the burden of the contested deficiency determination the payment of a contested income_tax deficiency does not overcome the requirement that the obligation be fixed or final for accrual ’ petitioner argues that traditional accrual concepts all_events_test should not be employed for determining income_tax accrued in the computation of accumulated_taxable_income petitioner’s argument is based on the appellate court’s rationale in rutter rex that it would be inequitable to prohibit a reduction for a paid but contested tax_deficiency petitioner however has not provided a policy reason to treat taxpayers who ‘4 in addition from the perspective of the accumulated_earnings_tax payment of a contested income_tax deficiency some or years after the accumulation in question would appear to have little relevance to the question of whether the tax accrued during the taxable_year or whether a taxpayer allowed its income to accumulate beyond the reasonable_needs_of_the_business the guoted statutory language and the regimen of the accumulated_earnings_tax address the proscribed accumulation at the time of the accumulation - - contest an unpaid income_tax deficiency differently from taxpayers who choose or are able to pay a contested deficiency our holding in rutter rex tcmemo_1987_296 was consistent with our holding in 73_tc_71 which in turn followed the supreme court’s reasoning in 320_us_516 and related precedent see also 391_f2d_775 8th cir those cases follow traditional accrual principles holding that a contested tax_liability is not deductible because it has not accrued in doug-long inc v commissioner supra we held that the questioned phrase in the regulation was a valid interpretation of sec_535 when determining a corporation’s federal_income_tax that had accrued during the taxable_year the commissioner has also provided guidance on this point consistent with his position that contested deficiencies may not be reduced from the accumulated_earnings_tax base see revrul_72_306 1972_1_cb_166 moreover the rationale employed in the rutter rex appellate opinion rests upon perceived inequities and varies from the requirements of sec_461 and traditional accrual principles ’ in that regard the court_of_appeals for the ‘ the court_of_appeals for the fifth circuit ina footnote also acknowledged that their holding was contrary to cases interpreting the phrase taxes accrued during the taxable_year in the context of personal holding tax cases under continued -- - brighth circuit relying on 320_us_516 held that the all_events_test applied in deciding what may be regarded as federal income taxes of the corporation properly ‘paid or accrued during the taxable year’ estate of goodall v commissioner supra pincite significantly congress in sec_535 has specifically provided for adjustments that cause the accumulated_earnings_tax to be applied or not to be applied to various items there is no indication that congress intended that the term accrual have a different meaning for purposes of sec_535 and sec_1_535-2 income_tax regs than its traditional and well- established meaning in that context we interpret the last line of sec_1_535-2 income_tax regs as simply explaining that an accrued but unpaid tax_liability may not be used to reduce the base for the accumulated_earnings_tax if the tax is contested ’ accordingly in a situation where a taxpayer continued secs a companion penalty regimen see 629_f2d_1096 5th cir 617_f2d_323 2d cir affg 69_tc_925 437_f2d_946 7th cir affg tcmemo_1969_164 81_tc_448 affd sub nom gee trust v commissioner 761_f2d_1410 9th cir for additional discussion by the court_of_appeals on this point see rutter rex f 2d pincite n ‘ although not decisive it is interesting to note that in the context of a prepayment forum the income_tax deficiency is not assessed and as a technical matter could not be paid_by continued contests the commissioner’s determination and may continue to contest it after our decision is entered the all_events_test has not been met our prior holdings and those of the supreme court support that result for those reasons we disagree with the holding and rationale of the court_of_appeals for the fifth circuit and continue to adhere to our established precedent we hold that no part of petitioner’s paid but contested income_tax deficiency should be reduced from its taxable_income in arriving at accumulated_taxable_income under sec_535 tiil whether the amount of the tax attributable adjustment to capital_gains that is used to arrive at the accumulated_earnings_tax base should be limited to petitioner’s reported tax_liability for the year petitioner argues as its third and final alternative that respondent’s computation of the adjustment for capital_gains is understated petitioner argues that the tax attributable adjustment should be limited to the actual overall tax_liability reported or a duplication of tax burden would result respondent contends that his adjustment follows the literal requirements of sec_535 a t6 continued contesting the deficiency a taxpayer ensures that the tax may not be assessed or collected even though a deficiency is paid after the filing of a petition if a taxpayer continues to contest it the tax is not assessed normally payment during the course of a prepayment deficiency forum is used to stop the running of interest and is treated more like a deposit should an income_tax deficiency be ultimately decided - - sec_535 a provides for a deduction from taxable_income in arriving at accumulated_taxable_income of the net_capital_gain reduced by the taxes attributable to such net_capital_gain sec_535 b defines the taxes attributable to the net_capital_gain as the difference between the taxes imposed by this subtitle except the tax imposed by this part for the taxable_year and such taxes computed for such year without including in taxable_income the net_capital_gain for the taxable_year the sec_535 b language the taxes imposed by this subtitle is the focus of the parties’ dispute petitioner contends that the taxes imposed should be limited to the amount of tax_liability it reported on its return or dollar_figure on the other hand respondent’s computation is based on taxes imposed of dollar_figure the amount of income_tax this court decided is imposed under the statute in applying the above-quoted adjustment in his rule computation respondent computed the accumulated_earnings_tax as follows ’ ‘7 there appear to be two errors in respondent’s computation of petitioner’s accumulated_earnings_tax first there appears to be an error in subtraction if dollar_figure is reduced by dollar_figure and dollar_figure the result should be dollar_figure and not dollar_figure second the amount shown as taxable_income on form_5278 statement--income tax changes of respondent’s computation is dollar_figure and not dollar_figure the parties will be asked to address these apparent discrepancies in a rule computation to be prepared in accord with this supplemental opinion accumulated frarnings tax-1995 taxable_income per form_5278 dollar_figure less sec_535 adjustments federal income taxes accrued big_number net capital_gains big_number less income_tax attribu- table thereto big_number big_number big_number less dividends_paid compensation treated as dividend big_number other expenses paid for benefit of shareholders big_number accumulated_taxable_income big_number x big_number in the above computation respondent has interpreted sec_535 b to mean that the net_capital_gain should first be reduced by the full amount of tax on the capital_gain and that it is not limited by the amount of combined tax_liability reported by petitioner for accordingly respondent has taken the net_capital_gain of dollar_figure applied the 35-percent maximum rate under sec_1201 and arrived at dollar_figure of income_tax attributable to the net_capital_gain ’ after making the tax attributable adjustment respondent reduced taxable_income by the dollar_figure difference in the process of arriving at accumulated_taxable_income we note that petitioner reported dollar_figure of net_capital_gain and that respondent made adjustments increasing the amount to dollar_figure we also note that percent of dollar_figure is dollar_figure dollar_figure and not dollar_figure it appears that another adjustment was combined with the one discussed herein resulting in the dollar_figure amount - - petitioner argues that if the total amount of federal_income_tax attributable to the year for purposes of the sec_535 calculation is determined to be dollar_figure then the total amount of income_tax attributable to the capital_gain cannot logically exceed dollar_figure in other words petitioner contends that respondent’s net_capital_gain deduction from taxable_income in the process of arriving at accumulated_taxable_income is dollar_figure too small ’ the question raised by petitioner’s argument is whether the amount of tax in the context of the sec_535 phrase tax attributable to the net_capital_gain is limited by the amount of a taxpayer’s total combined income_tax liability’ that was reported for the year this is a question of first impression in order to understand better the distinctions between the parties’ positions we review petitioner’s form_1120 u s_corporation income_tax return petitioner reported total income of dollar_figure of which dollar_figure was reported as capital_gain_net_income the remainder of the income reported appears to be from sources of ordinary_income such as rents royalties etc after ordinary deductions of dollar_figure anda in support of its position petitioner argues that respondent’s approach results in a duplication or doubling-up of the tax element essentially respondent’s computation results in removing the capital_gain and its tax effect from the tax_base for computing accumulated_earnings_tax the liability when considering both ordinary and net_capital_gain income - dollar_figure net_operating_loss_deduction petitioner reported taxable_income of only dollar_figure the dollar_figure of taxable_income reported by petitioner resulted in a dollar_figure tax_liability it is that dollar_figure which petitioner argues should limit the tax attributable to net capital_gains within the meaning of sec_535 we note that the dollar_figure of tax_liability reported by petitioner has already been deducted from taxable_income in the process of arriving at accumulated_taxable_income the problem with petitioner’s position is that dollar_figure is not the tax imposed on petitioner’s taxable_income the tax imposed on petitioner’s taxable_income is dollar_figure the amount decided by this court in our earlier opinion metro leasing dev corp bast bay chevrolet co v commissioner tcmemo_2001_119 which concerned the underlying tax issues the dollar_figure amount decided by this court is the tax imposed under sec_535 b tf dollar_figure is used as the tax imposed in the sec_535 calculation respondent’s computation of accumulated_taxable_income is correct sec_535 contains several adjustments some of which are intended to remove certain items from the accumulated_earnings_tax base in that regard sec_535 and provides for adjustments pertaining to capital_gains in that adjustment was made under sec_535 as discussed earlier in this opinion -- - general sec_535 permits a reduction for net capital losses for the taxable_year sec_535 provides for a reduction for net capital_gains less tax attributable to said gains finally sec_535 makes inapplicable the ordering rules for capital losses under sec_1212 and provides for the carryover of the prior year’s net_capital_loss the net effect of the provisions regarding capital_gains_and_losses is to remove them from the accumulated_earnings_tax base irrespective of whether they resulted in gain_or_loss respondent has removed the net capital_gains in accord with the statute the limitation argued for by petitioner does not comport with the statute because the amount of tax_liability reported by petitioner is not ultimately the tax imposed by the statute a similarly worded adjustment and computation for removing net capital_gains from the computation of the personal_holding_company_tax is provided for in sec_545 like the accumulated_earnings_tax the personal holding tax is considered a penalty tax taxpayers in the context of the personal holding tax have made arguments similar to those made by petitioner in this case they argued that the tax imposed should equal the tax accrued for purposes of the capital_gain adjustment this court rejected those arguments holding that congress was aware that taxpayers would not be able to deduct - - contested taxes in connection with the adjustment for taxes accrued during the year whereas the tax imposed would include the deficiency decided by a court see 69_tc_925 affd 617_f2d_323 2d cir 57_tc_520 we are aware of the paradox that has been occasioned by petitioner’s choice to continue contesting the income_tax deficiency that choice has resulted in petitioner’s inability to treat the income_tax deficiency decided by this court as accrued during the taxable_year for purposes of the sec_535 adjustment conversely petitioner may not use the dollar_figure tax_liability it originally reported in its computation of the sec_535 adjustment although the two items are conceptually related by definition they are not interdependent for the sec_535 adjustment the tax must have accrued whereas the sec_535 b aspect of the capital_gain adjustment is dependent upon the amount of the tax imposed the tax imposed and the tax accrued for a particular year could be the same amount but where the tax imposed is contested it is not treated as accrued we therefore hold that respondent correctly computed the adjustment for net capital_gains under sec_535 and that -- - respondent’s approach to the rule computation is not in error to reflect the foregoing decision will be entered under rule reviewed by the court wells cohen swift whalen colvin halpern beghe chiechi foley vasquez gale thornton and marvel jj agree with the majority opinion ruwe and laro jj did not participate in consideration of this case - - halpern j concurring although i have joined in the majority’s opinion i write separately to set forth more fully why i believe petitioner may not accrue the contested tax_liability in question it application of the all_events_test the majority notes our holding in j h rutter rex manufacturing co v commissioner tcmemo_1987_296 was consistent with our holding in 73_tc_71 which in turn followed the supreme court’s reasoning in 320_us_516 and related precedent majority op p it is upon dixie pine prods co and the related precedent that i wish to focus the seminal case establishing the basic rule for when a liability is incurred and thus is taken into account under the accrual_method of accounting for federal_income_tax purposes is 269_us_422 which holds that a liability 1s incurred in the year in which occur all the events needed to create an unconditional obligation to pay such liability that test the all_events_test is now embodied in sec_1_446-1 a income_tax regs which provides that under an accrual_method of accounting in addition to the requirement of economic_performance added in a liability is incurred for income_tax purposes in the taxable - - year in which all the events have occurred that establish the fact of the liability and the amount of the liability can be determined with reasonable accuracy see also sec_1 a income_tax regs in dixie pine prods co v commissioner supra the supreme court amplified the all_events_test by holding that all of the events to establish a liability have not occurred if the liability is contingent and is contested by the supposed obligor id pincite accord 321_us_281 in dixie pine prods co v commissioner supra the taxpayer had contested a state excise_tax that otherwise would have been due for the taxable_year in question the supreme court held that the taxpayer could claim a deduction only for the taxable_year in which its liability for the tax was finally settled id pincite in 366_us_380 the supreme court applied the all_events_test to a situation in which a contested real_estate tax_liability was paid in order to it should be noted that in the absence of a contest the all_events_test is satisfied with respect to the additional tax attributable to an income_tax deficiency as of the close of the deficiency year see 348_f2d_542 additional state capital stock tax paid without protest by accrual_method taxpayer in year with respect to year properly accruable for year such additional tax is therefore properly accruable for the deficiency year under sec_535 revrul_68_632 1968_2_cb_253 o7 - stay the seizure and sale of the property in satisfaction of the tax_lien during the pendency of the contest the court held that such payment did not satisfy the all_events_test so long as the contest was still pending id pincite the result in united_states v consol edison co supra was overruled retroactively to the effective date of the code by sec_223 of the revenue act of publaw_88_272 78_stat_19 which added sec_461 which permits a deduction for contested items in the year of payment even though the contest is not resolved until a later year s rept 88th cong 2d sess c b part is the report of the committee on finance that accompanied h_r 88th cong lst sess which when enacted became the revenue act of the report explains the general reasons for sec_461 f which originated in the senate as follows although your committee does not question the legal doctrine laid down by the supreme court in the consolidated edison case it believes that it is unfortunate to deny taxpayers a deduction with respect to an item where the payment has actually been made even though the liability is still being contested either as to amount or as to the item itself s rept 88th cong 2d sess c b part emphasis added thus under well-established principles of tax accrual laid down by the supreme court it is clear that for income_tax purposes the all_events_test is not satisfied with respect to a contested tax_liability and the contested tax_liability may not - - be accrued until the year in which the contest is terminated if the contested liability is paid before the contest is terminated the liability is deductible in the year of payment pursuant to sec_461 if the same tax accrual principles apply for purposes of sec_535 there is no basis in law for the holding of the court_of_appeals for the fifth circuit in 853_f2d_1275 5th cir revg tcmemo_1987_296 that a taxpayer’s payment of a contested tax_liability entitles the payor to treat the contested liability as accrued during the prior taxable_year to which the accumulated_earnings_tax relates iti relevance of sec_1_535-2 income_tax regs the court_of_appeals for the fifth circuit in j h rutter rex manufacturing co v commissioner supra pincite noted that the last sentence of sec_1_535-2 income_tax regs does not prohibit an accrual deduction for paid contested taxes prior to termination of the contest because the sentence provides only that an unpaid tax which is being contested is not considered accrued until the contest is resolved emphasis added in reaching that conclusion the court_of_appeals overlooked the fact that at the time the cited regulation was promulgated pursuant to t d 1959_1_cb_125 the internal revenue service’s published position with respect to paid contested taxes was that such taxes are deductible in the year of - - payment even though they continue to be contested see g_c_m 1947_2_cb_39 which followed 62_fsupp_574 under those circumstances the general accrual rule applicable to contested taxes contained in sec_1_535-2 income_tax regs could only have applied to unpaid taxes because its extension to paid taxes would have been inconsistent with g_c_m since an extension of that provision to paid contested taxes would be inconsistent with sec_461 which in effect codified and reinstated the commissioner’s position in g_c_m therefore petitioner’s payment of the contested taxes could serve only to accelerate a deduction to the year of payment pursuant to sec_461 there is no basis under either the all_events_test or sec_461 for the court_of_appeals for the fifth circuit’s suggestion j h rutter rex manufacturing co v commissioner supra pincite that the payment itself somehow justifies an accrual of such taxes in the earlier year for which the taxpayer is subject_to tax imposed by sec_531 we are left then to determine whether the test of a sec_535 tax accrual is the all_events_test 62_fsupp_574 was effectively overruled by 366_us_380 -- - tit validity of sec_1_535-2 income_tax regs the final sentence of sec_1_535-2 income_tax regs reads in computing the amount of taxes accrued an unpaid tax which is being contested is not considered accrued until the contest is resolved that sentence leaves little doubt that the secretary_of_the_treasury intended the test of a sec_535 tax accrual to be the all_events_test see doug-long inc v commissioner t c pincite the last sentence of this regulation is consistent with the definition of accrued taxes which has been set forth in dixie pine products co v commissioner supra great island holding corp v commissioner t c and sec_1 b income_tax regs the only question is whether that is a valid interpretation of the statutory command of sec_535 that in computing accumulated_taxable_income taxable_income be adjusted by subtracting certain taxes accrued during the taxable_year in doug-long inc v commissioner supra pincite we held that the last sentence of sec_1_535-2 income_tax regs validly interprets the statute in j h rutter rex manufacturing co v commissioner supra pincite the court_of_appeals for the fifth circuit made a cogent argument that the accumulated_earnings_tax a penalty tax should not be based on earnings that may not exist at all depending on the deficiency claimed taken to its logical conclusion the court of appeals’ --- - argument 1s an argument to read the term taxes accrued during the taxable_year in sec_535 as meaning taxes finally determined for the taxable_year that is a rule that congress easily could have stated congress however used the term taxes accrued and the term accrued has a settled meaning incorporating the all_events_test for federal_income_tax purposes see eg sec_1_446-1 a income_tax regs in 391_f2d_775 8th cir vacating and remanding tcmemo_1965_154 the court_of_appeals for the eighth circuit gave precisely that meaning to the term accrued in a predecessor version of sec_535 if sec_535 is not clear on its face the secretary’s interpretation is permissible since it defines a term in away that is reasonable in light of the legislature’s revealed design 467_us_837 although policy that is finally determined before the corporation’s liability for accumulated_earnings_tax becomes final petitioner suggests that the chevron standard of review should not apply because the accumulated_earnings_tax is in the nature of a penalty even if we were to conclude that the final sentence of sec_1_535-2 income_tax regs is invalid on that basis it would not necessarily follow that petitioner would be entitled to deduct from its accumulated_taxable_income the amount of its federal_income_tax deficiency as determined by this court that is if we were to invalidate the final sentence of sec_1_535-2 income_tax regs we would still be required to interpret the meaning of the term taxes accrued during the taxable_year as used in sec_535 in this regard petitioner offers no support for the proposition continued - - considerations may suggest a taxes--as--finally--determined rule the use of a commonly understood term suggests the common meaning and the legislature’s design as revealed does not contradict such usage continued that congress intended a taxes-as--finally-determined rule as opposed to say a taxes-as-actually-reported rule the court_of_appeals for the fifth circuit in 853_f2d_1275 5th cir cites a line of cases beginning with 16_tc_295 in support of its position those cases uphold the accrual of contested taxes in the year in which the contested tax_liability arises when computing accumulated_earnings_and_profits for invested capital purposes under the excess_profits_tax imposed in world war ii id pincite see also 25_tc_940 which extends the stern bros co rationale to permit the accrual of contested taxes in computing earnings_and_profits for purposes of determining whether corporate_distributions are taxable dividends or nontaxable distributions from capital in stern bros co we were interpreting a regulation that required an accrual basis taxpayer to subtract income and excess profit taxes for the preceding_taxable_year that is not necessarily the same as allowing a deduction for any such taxes as are accrued during such preceding_taxable_year moreover stern bros co and its progeny including estate of stein specifically distinguish the computation of accumulated_earnings_and_profits from the computation of taxable_income where 320_us_516 is acknowledged to be applicable see eg stern bros co v commissioner supra pincite the concept of taxable_income is not so different from that of accumulated_taxable_income upon which the accumulated_earnings_tax is imposed as to make the extension of dixie pine prods co to the latter an unreasonable interpretation of the term accrued as it is used in sec_535 b - - i conclude that sec_1_535-2 income_tax regs validly interprets sec_535 the test of a sec_535 tax accrual is the all_events_test swift whalen and marvel jj agree with this concurring opinion
